Exhibit 10.3
EXECUTION VERSION
US GENERAL CONTINUING GUARANTY
          THIS US GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of
January 25, 2011, is executed and delivered by EXIDE TECHNOLOGIES, a Delaware
corporation (the “Company”) and any Additional Guarantor (as defined below) who
may become a party to this Guaranty (the Company and the Additional Guarantors,
collectively, the “Guarantors”, and individually, a “Guarantor”), in favor of
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as agent
for the Lender Group and the Bank Product Providers (in such capacity, together
with its successors and assigns, if any, in such capacity, “Agent”), in light of
the following:
          WHEREAS, the Company, the other US Borrowers, Exide Global Holding
Netherlands C.V., a limited partnership organized under the laws of the
Netherlands (the “Foreign Borrower” and, together with the Company and the other
US Borrowers, the “Borrowers” and individually, a “Borrower”), the Lenders, and
Agent are, contemporaneously herewith, entering into that certain Credit
Agreement of even date herewith (as amended, restated, modified, renewed or
extended from time to time, the “Credit Agreement”);
          WHEREAS, each Guarantor will directly benefit by virtue of the
financial accommodations extended to the Borrowers by the Lender Group; and
          WHEREAS, in order to induce the Lender Group to enter into the Credit
Agreement and the other Loan Documents and to extend the loans and other
financial accommodations to the Borrowers pursuant to the Credit Agreement, and
in consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the below defined Lender
Group to the Borrowers pursuant to the Loan Documents, each Guarantor has agreed
to guaranty the Guarantied Obligations.
          NOW, THEREFORE, in consideration of the foregoing, each Guarantor
hereby agrees as follows:
     1. Definitions and Construction.
          (a) Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
The following terms, as used in this Guaranty, shall have the following
meanings:
          “Additional Guarantor” means each other Person that becomes a US
Guarantor after the Closing Date pursuant to Section 5.12(a) of the Credit
Agreement.
          “Agent” has the meaning set forth in the preamble to this Guaranty.
          “Agreement Currency” has the meaning set forth in Section 21 of this
Guaranty.
          “Borrowers” has the meaning set forth in the recitals to this
Guaranty.
          “Credit Agreement” has the meaning set forth in the recitals to this
Guaranty.

-1-



--------------------------------------------------------------------------------



 



          “Foreign Borrower” has the meaning set forth in the recitals to this
Guaranty.
          “Guarantied Obligations” means all of the Obligations (including any
Bank Product Obligations) now or hereafter existing, whether for principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by Agent, the Lenders or the
Issuing Lender (or any of them) in enforcing any rights under this Guaranty.
Without limiting the generality of the foregoing, Guarantied Obligations shall
include all amounts that constitute part of the Guarantied Obligations and would
be owed by the Borrowers to Agent, the Lenders or the Issuing Lender but for the
fact that they are unenforceable or not allowable, including due to the
existence of a bankruptcy, reorganization, other Insolvency Proceeding or
similar proceeding involving any Borrower or any other Guarantor.
          “Guarantor” has the meaning set forth in the preamble to this
Guaranty.
          “Guaranty” has the meaning set forth in the preamble to this Guaranty.
          “Judgment Currency” has the meaning set forth in Section 21 of this
Guaranty.
          “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.
          “Voidable Transfer” has the meaning set forth in Section 9 of this
Guaranty.
          (b) Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
of this Guaranty. Section, subsection, clause, schedule, and exhibit references
herein are to this Guaranty unless otherwise specified. Any reference in this
Guaranty to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Lender Group or the Borrowers, whether under any rule of construction or
otherwise. On the contrary, this Guaranty has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of each
Guarantor and Agent. Any reference herein to the satisfaction, repayment, or
payment in full of the Guarantied Obligations shall mean the repayment in full
in cash or

-2-



--------------------------------------------------------------------------------



 



immediately available funds (or, (a) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Guarantied Obligations (including the payment
of any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Guarantied Obligations)
under Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Guarantied Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein. The captions and headings are for convenience of
reference only and shall not affect the construction of this Guaranty.
     2. Guarantied Obligations. Each Guarantor hereby irrevocably and
unconditionally jointly and severally guarantees to Agent, for the benefit of
the Lender Group and the Bank Product Providers, as and for its own debt, until
the final payment in full thereof, in cash, has been made, (a) the due and
punctual payment of the Guarantied Obligations, when and as the same shall
become due and payable, whether at maturity, pursuant to a mandatory prepayment
requirement, by acceleration, or otherwise; it being the intent of each
Guarantor that the guaranty set forth herein shall be a guaranty of payment and
not a guaranty of collection; and (b) the punctual and faithful performance,
keeping, observance, and fulfillment by the Borrowers of all of the agreements,
conditions, covenants, and obligations of the Borrowers contained in the Credit
Agreement and under each of the other Loan Documents.
     As an original and independent obligation under this Guaranty, each
Guarantor shall (a) indemnify Agent, each member of the Lender Group and each
Bank Product Provider and keep Agent, each member of the Lender Group and each
Bank Product Provider indemnified against any cost, loss, expense or liability
of whatever kind resulting from the failure by a Borrower to make due and
punctual payment of any of the Guarantied Obligations or resulting from any of
the Guarantied Obligations being or becoming void, voidable, unenforceable or
ineffective against any Borrower (including, but without limitation, all legal
and other costs, charges and expenses incurred by Agent, the Lender Group or the
Bank Product Providers, or any of them in connection with preserving or
enforcing, or attempting to preserve or enforce its rights under this Guaranty);
and (b) pay on demand the amount of such cost, loss, expense or liability
whether or not Agent, the Lender Group or the Bank Product Providers have
attempted to enforce any rights against any Borrower or any other person or
otherwise.
     3. Continuing Guaranty. This Guaranty includes Guarantied Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part. To the maximum
extent

-3-



--------------------------------------------------------------------------------



 



permitted by law, each Guarantor hereby waives any right to revoke this Guaranty
as to future Guarantied Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (a) no such revocation shall be effective until written notice thereof has
been received by Agent, (b) no such revocation shall apply to any Guarantied
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(c) no such revocation shall apply to any Guarantied Obligations made or created
after such date to the extent made or created pursuant to a legally binding
commitment of the Lender Group in existence on the date of such revocation,
(d) no payment by any Guarantor, the Borrowers, or from any other source, prior
to the date of Agent’s receipt of written notice of such revocation shall reduce
the maximum obligation of any Guarantor hereunder, and (e) any payment by the
Borrowers or from any source other than any Guarantor subsequent to the date of
such revocation shall first be applied to that portion of the Guarantied
Obligations as to which the revocation is effective and which are not,
therefore, guarantied hereunder, and to the extent so applied shall not reduce
the maximum obligation of any Guarantor hereunder.
     4. Performance Under this Guaranty. In the event that any Borrower fails to
make any payment of any Guarantied Obligations, on or prior to the due date
thereof, or if any Borrower shall fail to perform, keep, observe, or fulfill any
other obligation referred to in clause (b) of Section 2 of this Guaranty in the
manner provided in the Credit Agreement or any other Loan Document, each
Guarantor immediately shall cause, as applicable, such payment in respect of the
Guarantied Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.
     5. Primary Obligations. This Guaranty is a primary and original obligation
of each Guarantor, is not merely the creation of a surety relationship, and is
an absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions. Each Guarantor hereby agrees that it is directly, jointly and
severally with each other guarantor of the Guarantied Obligations, liable to
Agent, for the benefit of the Lender Group and the Bank Product Providers, that
the obligations of each Guarantor hereunder are independent of the obligations
of any Borrower or any other guarantor, and that a separate action or actions
may be brought against each Guarantor, whether such action is brought against
any Borrower or any other guarantor or whether any Borrower or any other
guarantor is joined in such action or actions. Each Guarantor hereby agrees that
its liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement by any member of the Lender Group or any Bank Product
Provider of whatever remedies they may have against any Borrower or any other
guarantor, or the enforcement of any lien or realization upon any security by
any member of the Lender Group or any Bank Product Provider. Each Guarantor
hereby agrees that any release which may be given by Agent to any Borrower or
any other guarantor, or with respect to any property or asset subject to a Lien,
shall not release such Guarantor. Each Guarantor consents and agrees that no
member of the Lender Group nor any Bank Product Provider shall be under any
obligation to marshal any property or assets of any Borrower or any other
guarantor in favor of such Guarantor, or against or in payment of any or all of
the Guarantied Obligations.

-4-



--------------------------------------------------------------------------------



 



     6. Waivers.
          (a) To the fullest extent permitted by applicable Law, each Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under the Credit Agreement, or
the creation or existence of any Guarantied Obligations; (iii) notice of the
amount of the Guarantied Obligations, subject, however, to such Guarantor’s
right to make inquiry of Agent to ascertain the amount of the Guarantied
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of any Borrower or of any other fact that might increase
such Guarantor’s risk hereunder; (v) notice of presentment for payment, demand,
protest, and notice thereof as to any instrument among the Loan Documents;
(vi) notice of any Default or Event of Default under any of the Loan Documents;
and (vii) all other notices (except if such notice is specifically required to
be given to such Guarantor under this Guaranty or any other Loan Documents to
which such Guarantor is a party) and demands to which such Guarantor might
otherwise be entitled.
          (b) To the fullest extent permitted by applicable Law, each Guarantor
hereby waives the right by statute or otherwise to require any member of the
Lender Group or any Bank Product Provider, to institute suit against any
Borrower or any other guarantor or to exhaust any rights and remedies which any
member of the Lender Group or any Bank Product Provider, has or may have against
any Borrower or any other guarantor. In this regard, each Guarantor agrees that
it is bound to the payment of each and all Guarantied Obligations, whether now
existing or hereafter arising, as fully as if the Guarantied Obligations were
directly owing to Agent, the Lender Group, or the Bank Product Providers, as
applicable, by such Guarantor. Each Guarantor further waives any defense arising
by reason of any disability or other defense (other than the defense that the
Guarantied Obligations shall have been fully and finally performed and
indefeasibly paid in full in cash, to the extent of any such payment) of any
Borrower, any other guarantor or any other party or by reason of the cessation
from any cause whatsoever of the liability of any Borrower, any other guarantor
or any other party in respect thereof.
          (c) To the fullest extent permitted by applicable Law, each Guarantor
hereby waives: (i) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against any Borrower, any other guarantor or any other party or any other
party liable to any member of the Lender Group or any Bank Product Provider;
(ii) any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor; (iii) any right or defense arising by reason of any claim or
defense based upon an election of remedies by any member of the Lender Group or
any Bank Product Provider including any defense based upon an impairment or
elimination of such Guarantor’s rights of subrogation, reimbursement,
contribution, or indemnity of such Guarantor against any Borrower, any other
guarantor, sureties or any other party; (iv) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.

-5-



--------------------------------------------------------------------------------



 



          (d) Until the Obligations have been indefeasibly paid in full in cash,
(i) each Guarantor hereby postpones and agrees not to exercise any right of
subrogation such Guarantor has or may have as against any Borrower with respect
to the Obligations; (ii) each Guarantor hereby postpones and agrees not to
exercise any right to proceed against any Borrower or any other Person now or
hereafter liable on account of the Obligations for contribution, indemnity,
reimbursement, or any other similar rights (irrespective of whether direct or
indirect, liquidated or contingent); and (iii) each Guarantor hereby postpones
and agrees not to exercise any right it may have to proceed or to seek recourse
against or with respect to any property or asset of any Borrower or any other
Person now or hereafter liable on account of the Obligations. Notwithstanding
anything to the contrary contained in this Guaranty, each Guarantor shall not
exercise any rights of subrogation, contribution, indemnity, reimbursement or
other similar rights against, and shall not proceed or seek recourse against or
with respect to any property or asset of, any Borrower or any other guarantor
(including after payment in full of the Obligations) if all or any portion of
the Obligations have been satisfied in connection with an exercise of remedies
in respect of the Stock of any Borrower or such other guarantor whether pursuant
to the Security Agreement or otherwise.
          (e) If any of the Guarantied Obligations or the obligations of any
Guarantor under this Guaranty at any time are secured by a mortgage or deed of
trust upon real property, any member of the Lender Group or any Bank Product
Provider may elect, in its sole discretion, upon a default with respect to the
Guarantied Obligations or the obligations of any Guarantor under this Guaranty,
to foreclose such mortgage or deed of trust judicially or nonjudicially in any
manner permitted by Law, before or after enforcing this Guaranty, without
diminishing or affecting the liability of such Guarantor hereunder. Each
Guarantor understands that (a) by virtue of the operation of antideficiency law
applicable to nonjudicial foreclosures, an election by any member of the Lender
Group or any Bank Product Provider to nonjudicially foreclose on such a mortgage
or deed of trust probably would have the effect of impairing or destroying
rights of subrogation, reimbursement, contribution, or indemnity of such
Guarantor against any Borrower, any other guarantor, sureties or any other
Person, and (b) absent the waiver given by any Guarantor herein, such an
election would estop any member of the Lender Group and the Bank Product
Providers from enforcing this Guaranty against any Guarantor. Understanding the
foregoing, and understanding that each Guarantor is hereby relinquishing a
defense to the enforceability of this Guaranty, each Guarantor hereby waives any
right to assert against any member of the Lender Group or any Bank Product
Provider any defense to the enforcement of this Guaranty, whether denominated
“estoppel” or otherwise, based on or arising from an election by any member of
the Lender Group or any Bank Product Provider to nonjudicially foreclose on any
such mortgage or deed of trust or as a result of any other exercise of remedies,
whether under a mortgage or deed of trust or under any personal property
security agreement. Each Guarantor understands that the effect of the foregoing
waiver may be that such Guarantor may have liability hereunder for amounts with
respect to which such Guarantor may be left without rights of subrogation,
reimbursement, contribution, or indemnity against any Borrower, any other
guarantors, sureties or any other Person.
          (f) Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor waives all rights and
defenses that such Guarantor may have if all or part of the Guarantied
Obligations are secured by real property. This means, among other things:

-6-



--------------------------------------------------------------------------------



 



               (i) Any member of the Lender Group or any Bank Product Provider
may collect from each Guarantor without first foreclosing on any real or
personal property collateral that may be pledged by such Guarantor, the
Borrowers, or any other guarantor.
               (ii) If any member of the Lender Group or any Bank Product
Provider forecloses on any real property collateral that may be pledged by any
Guarantor, any Borrower or any other guarantor:

  (A)   The amount of the Guarantied Obligations or any obligations of any
guarantor in respect thereof may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.     (B)   Agent may collect from each Guarantor even if any
member of the Lender Group or any Bank Product Provider, by foreclosing on the
real property collateral, has destroyed any right such Guarantor may have to
collect from any Borrower or any other Guarantor.

          This is an unconditional and irrevocable waiver of any rights and
defenses each Guarantor may have if all or part of the Guarantied Obligations
are secured by real property.
          (g) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL RIGHTS AND
DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER
GROUP OR ANY BANK PRODUCT PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH
AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED
OBLIGATIONS, HAS DESTROYED SUCH GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST ANY BORROWER BY THE OPERATION OF APPLICABLE LAW.
          (h) Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor hereby also agrees to the
following waivers:
               (i) Agent’s right to enforce this Guaranty is absolute and is not
contingent upon the genuineness, validity or enforceability of the Guarantied
Obligations or any of the Loan Documents. Each Guarantor agrees that Agent’s
rights under this Guaranty shall be enforceable even if the Borrowers had no
liability at the time of execution of the Loan Documents or the Guarantied
Obligations are unenforceable in whole or in part, or the Borrowers cease to be
liable with respect to all or any portion of the Guarantied Obligations.
               (ii) Each Guarantor agrees that Agent’s rights under the Loan
Documents will remain enforceable even if the amount guaranteed hereunder is
larger in amount and more burdensome than that for which the Borrowers are
responsible. The enforceability of this Guaranty against each Guarantor shall
continue until all sums due under the Loan Documents have been paid in full and
shall not be limited or affected in any way by any impairment or any diminution
or loss of value of any security or collateral for Borrowers’ obligations under
the Loan Documents, from whatever cause, the failure of any security interest in
any such security or

-7-



--------------------------------------------------------------------------------



 



collateral or any disability or other defense of any Borrower, any other
guarantor of the Borrowers’ obligations under any other Loan Document, any
pledgor of collateral for any Person’s obligations to Agent or any other Person
in connection with the Loan Documents.
               (iii) Each Guarantor waives the right to require Agent to
(A) proceed against any Borrower, any guarantor of the Borrowers’ obligations
under any Loan Document, any other pledgor of collateral for any Person’s
obligations to Agent or any other Person in connection with the Guarantied
Obligations, (B) proceed against or exhaust any other security or collateral
Agent may hold, or (C) pursue any other right or remedy for such Guarantor’s
benefit, and agrees that Agent may exercise its right under this Guaranty
without taking any action against any Borrower, any other guarantor of
Borrowers’ obligations under the Loan Documents, any pledgor of collateral for
any Person’s obligations to Agent or any other Person in connection with the
Guarantied Obligations, and without proceeding against or exhausting any
security or collateral Agent holds.
     7. Releases. Each Guarantor consents and agrees that, without notice to or
by such Guarantor and without affecting or impairing the obligations of each
Guarantor hereunder, any member of the Lender Group or any Bank Product Provider
may, by action or inaction, compromise or settle, shorten or extend the Maturity
Date or any other period of duration or the time for the payment of the
Obligations, or discharge the performance of the Obligations, or may refuse to
enforce the Obligations, or otherwise elect not to enforce the Obligations, or
may, by action or inaction, release all or any one or more parties to, any one
or more of the terms and provisions of the Credit Agreement or any of the other
Loan Documents or may grant other indulgences to the Borrowers or any other
guarantor in respect thereof, or may amend or modify in any manner and at any
time (or from time to time) any one or more of the Obligations, the Credit
Agreement or any other Loan Document (including any increase or decrease in the
principal amount of any Obligations or the interest, fees or other amounts that
may accrue from time to time in respect thereof), or may, by action or inaction,
release or substitute any Borrower or any guarantor of the Guarantied
Obligations, or may enforce, exchange, release, or waive, by action or inaction,
any security for the Guarantied Obligations or any other guaranty of the
Guarantied Obligations, or any portion thereof.
     8. No Election. The Lender Group and the Bank Product Providers shall have
the right to seek recourse against each Guarantor to the fullest extent provided
for herein and no election by any member of the Lender Group or any Bank Product
Provider to proceed in one form of action or proceeding, or against any party,
or on any obligation, shall constitute a waiver of the Lender Group’s or any
Bank Product Provider’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group
or the Bank Product Providers, has expressly waived such right in writing.
Specifically, but without limiting the generality of the foregoing, no action or
proceeding by the Lender Group or the Bank Product Providers under any document
or instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of each Guarantor under this Guaranty except to the extent that the
Lender Group and the Bank Product Providers finally and unconditionally shall
have realized indefeasible payment in full of the Guarantied Obligations by such
action or proceeding.

-8-



--------------------------------------------------------------------------------



 



     9. Revival and Reinstatement. If the incurrence or payment of the
Guarantied Obligations or the obligations of any Guarantor under this Guaranty
by such Guarantor or the transfer by any Guarantor to Agent of any property of
such Guarantor should for any reason subsequently be declared to be void or
voidable under applicable Law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of each
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.
     10. Financial Condition of the Borrowers. Each Guarantor represents and
warrants to the Lender Group and the Bank Product Providers that it is currently
informed of the financial condition of the Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Guarantied Obligations. Each Guarantor further represents
and warrants to the Lender Group and the Bank Product Providers that it has read
and understands the terms and conditions of the Credit Agreement and each other
Loan Document. Each Guarantor hereby covenants that it will continue to keep
itself informed of the Borrowers’ financial condition, the financial condition
of other guarantors, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Guarantied Obligations.
     11. Payments; Application. All payments to be made hereunder by any
Guarantor shall be made in Dollars, in immediately available funds in full,
without set-off or counterclaim and without deduction for any taxes, levies,
duties, fees, deductions, withholdings, restrictions or conditions of any nature
whatsoever and shall be applied to the Guarantied Obligations in accordance with
the terms of the Credit Agreement.
     12. Attorneys Fees and Costs. Each Guarantor agrees to pay, on demand, all
attorneys fees and all other costs and expenses which may be incurred by Agent
or the Lender Group in connection with the enforcement of this Guaranty or in
any way arising out of, or consequential to, the protection, assertion, or
enforcement of the Guarantied Obligations (or any security therefor),
irrespective of whether suit is brought.
     13. Notices. All notices and other communications hereunder to Agent shall
be in writing and shall be mailed, sent, or delivered in accordance Section 11
of the Credit Agreement. All notices and other communications hereunder to the
Guarantors shall be in writing and shall be mailed, sent, or delivered in care
of the Company in accordance with Section 11 of the Credit Agreement.
     14. Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement, or any other Loan Document is intended to be exclusive of any other
remedy, but each and every remedy shall be cumulative and in addition to any and
every other remedy given under this Guaranty, under the Credit Agreement, or any
other Loan Document, and those

-9-



--------------------------------------------------------------------------------



 



provided by law. No delay or omission by the Lender Group or Agent on behalf
thereof to exercise any right under this Guaranty shall impair any such right
nor be construed to be a waiver thereof. No failure on the part of the Lender
Group or Agent on behalf thereof to exercise, and no delay in exercising, any
right under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under this Guaranty preclude any other
or further exercise thereof or the exercise of any other right.
     15. Severability of Provisions. Each provision of this Guaranty shall be
severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.
     16. Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement between the Guarantors and the Lender Group pertaining to the subject
matter contained herein. This Guaranty may not be altered, amended, or modified,
nor may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by any Guarantor and Agent, on behalf of
the Lender Group. Any such alteration, amendment, modification, waiver, or
consent shall be effective only to the extent specified therein and for the
specific purpose for which given. No course of dealing and no delay or waiver of
any right or default under this Guaranty shall be deemed a waiver of any other,
similar or dissimilar, right or default or otherwise prejudice the rights and
remedies hereunder.
     17. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and assigns of the Lender Group and the Bank Product Providers;
provided, however, each Guarantor shall not assign this Guaranty or delegate any
of its duties hereunder without Agent’s prior written consent and any
unconsented to assignment shall be absolutely null and void. In the event of any
assignment, participation, or other transfer of rights by the Lender Group or
the Bank Product Providers, the rights and benefits herein conferred upon the
Lender Group and the Bank Product Providers shall automatically extend to and be
vested in such assignee or other transferee.
     18. No Third Party Beneficiary. This Guaranty is solely for the benefit of
each member of the Lender Group, each Bank Product Provider, and each of their
successors and assigns and may not be relied on by any other Person.
     19. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

-10-



--------------------------------------------------------------------------------



 



          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK., STATE OF NEW YORK., PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP
WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 19.
          EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVES THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH GUARANTOR AND EACH MEMBER OF THE LENDER
GROUP REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS SECTION MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
     20. Counterparts; Telefacsimile Execution. This Guaranty may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Guaranty. Delivery of an executed counterpart of this Guaranty by telefacsimile
shall be equally as effective as delivery of an original executed counterpart of
this Guaranty. Any party delivering an executed counterpart of this Guaranty by
telefacsimile also shall deliver an original executed counterpart of this
Guaranty but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Guaranty.
     21. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of each Guarantor in respect of any such sum due from it
to Agent or any Lender hereunder shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Guaranty (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by Agent or such Lender, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, Agent or such Lender, as the
case

-11-



--------------------------------------------------------------------------------



 



may be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to Agent or any Lender from any
Guarantor in the Agreement Currency, such Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to Agent or any
Lender in such currency, Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Guarantor (or to any other Person who
may be entitled thereto under applicable Law).
     22. Agreement to be Bound. Each Guarantor hereby agrees to be bound by each
and all of the terms and provisions of the Credit Agreement applicable to such
Guarantor. Without limiting the generality of the foregoing, by its execution
and delivery of this Guaranty, each Guarantor hereby: (a) makes to the Lender
Group each of the representations and warranties set forth in the Credit
Agreement applicable to such Guarantor fully as though such Guarantor were a
party thereto, and such representations and warranties are incorporated herein
by this reference, mutatis mutandis; and (b) agrees and covenants (i) to do each
of the things set forth in the Credit Agreement that each Borrower agrees and
covenants to cause any Guarantor to do, and (ii) to not do each of the things
set forth in the Credit Agreement that each Borrower agrees and covenants to
cause any Guarantor not to do, in each case, fully as though each Guarantor was
a party thereto, and such agreements and covenants are incorporated herein by
this reference, mutatis mutandis.
[Signature page to follow]

-12-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

            EXIDE TECHNOLOGIES,
a Delaware corporation
      By:   /s/  Brad S. Kalter       Name  Brad S. Kalter       Title:    Vice
President, Deputy General Counsel
and Corporate Secretary     

Exide Technologies
US General Continuing Guaranty





--------------------------------------------------------------------------------



 



            WELLS FARGO CAPITAL FINANCE, LLC,
as Agent
      By:   /s/  Samantha Alexander       Name  Samantha Alexander      
Title:    Director     

Exide Technologies
US General Continuing Guaranty

